Citation Nr: 1747965	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  10-00 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected left knee disability.

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1989 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which declined to reopen a claim of service connection for a lumbar spine disability and denied service connection for a cervical spine disability.  In a January 2012 decision, the Board reopened the claim of service connection for a lumbar spine disability and remanded both claims for additional development.

Also in October 2014 and August 2016, the Board remanded these claims for further development.  

The Veteran requested and was scheduled for a hearing before the Board in June 2016.  He failed to show for this hearing. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the August 2016 remand, the Board instructed the RO to obtain all records pertaining to the Veteran's self-reported 1993, 1996, late 2010/early 2011, and November 2014 motor vehicle accidents (MVAs) (to include police accident reports, and insurance claims and settlements, and complete clinical records of the treatment (immediate and any follow-up, i.e., emergency room and any subsequent hospitalizations) he received following those accidents, to specifically include complete records of the treatment he received following the 1993 MVA and in November 2014 (at Sacred Heart Hospital), when treatment reportedly included multiple surgeries.  

In November 2016, the AOJ contacted the Veteran via telephone, and requested that he submit records associated with the MVAs, as described above.  The Veteran specifically indicated that his attorney has the records, and he will have his attorney mail or fax the documents to the VA Evidence Intake Center.  Neither the Veteran nor his private attorney submitted any additional documents to VA.  In light of the Veteran's apparent willingness at the time to submit these requested documents, his suggestion that he intended to facilitate their submission to VA, that the records have not yet been received without additional follow up from the AOJ, and that such records may have a bearing on the Veteran's service-connection claims, on remand the Veteran should be afforded another opportunity to submit the records.

With respect to the medical opinion evidence of record, in pertinent part, the Veteran claims that his lumbar and cervical spine disabilities are secondary to his service-connected left knee disability.  Specifically, the Veteran maintains that his left knee disability causes him to alter his gait, causing uneven weight bearing during ambulation, which in turn has caused his current neck and back problems.  To this point, the Board noted in its August 2016 remand that a February 2016 VA examiner's report containing a negative nexus opinion appeared to be in conflict with an opinion offered on a December 2008 VA neurological consult.  In February 2017, the AOJ obtained additional medical opinions that are against a finding that the Veteran's lumbar and cervical spine disabilities are caused or aggravated by his left knee disability.  Pertinently however, the opinions do not address the contentions of the Veteran - specifically that overuse, altered gait, and uneven weightbearing due to the left knee disability caused or aggravated his lumbar spine and cervical spine disabilities.  The February 2017 VA examiner merely stated that there is no medical text that asserts arthritis of one joint is caused by dysfunction in a separate and unrelated joint, and that because the two joints are anatomically unrelated, knee pathology would not aggravate back or neck conditions.  The examiner did not reconcile the two prior medical opinions of record, which do in fact discuss the effects of altered gait and weight bearing.  On remand, medical opinions should be obtained to address the Veteran's specific contentions.



Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to provide the identifying information and releases necessary for VA to secure the following:

(a) All records pertaining to his self-reported 1993, 1996, late 2010/early 2011, and November 2014 MVAs (to include police accident reports, and insurance claims and settlements, and complete clinical records of the treatment (immediate and any follow-up, i.e., emergency room and any subsequent hospitalizations) he received following those accidents, to specifically include complete records of the treatment he received following the 1993 MVA and in November 2014 (at Sacred Heart Hospital),  when treatment reportedly included multiple surgeries.  

(b) Complete clinical records of any additional (records of which are not already associated with the record) evaluations or treatment he received for his back and neck since his separation from service.

If these records are unavailable, this should be made clear in the record.

2.  After additional records are obtained and associated with the Veteran's file (or after it has been determined that the records referenced above do not exist or are unavailable), obtain an addendum opinion from the February 2017 VA examiner.  If the February 2017 VA examiner is unavailable, obtain an opinion from another appropriately qualified physician.  The examiner should review all records in the file, to include any additionally obtained treatment reports associated per the requests outlined above.  Upon review of the file, the examiner should provide responses to the following:

Is it at least as likely as not (50 percent or greater probability) that either the Veteran's lumbar spine disability or his cervical spine disability was caused or aggravated beyond its natural progression by his service-connected left knee disability, to specifically include as due to overuse, overcompensation, altered gait or abnormal weight bearing, as the Veteran so asserts.  

In providing a response, the examiner should comment upon the findings of the VA neurologist J.J.,who in December 5, and December 10, 2008 indicated in VA neurology progress notes that there was a reasonable probability that the Veteran's altered gait was a significant factor in his back pain development, as well as the findings of the February 2016 VA examiner, who conversely suggested that abnormal weight bearing would not cause or aggravate spine or neck disabilities. 

All opinions provided should be supported with a clinical explanation.   

3.  The AOJ should then review the record, ensure that all development sought is completed, and readjudicate the claims on appeal.  If either remains denied, the AOJ should issue an appropriate Supplemental Statement of the Case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




